Title: To George Washington from Major General John Armstrong, Sr., 25 October 1777
From: Armstrong, John Sr.
To: Washington, George



Dear General
Lancaster [Pa.] 25th Octobr 1777

At this place I found about three hundred of the militia of this County Collected & other smaller partys coming in, the former employed to very little purpose waiting for Acoutrements whereof they are almost totally destitute a great part not even bringing Blankets which Article they undoubtedly cou’d have found—But march they shall this afternoon having prompted the Council to make another effort for Blankets in this Burrow, and to be Sent after them, as keeping them here is every way ruinous. I depend on Spare Arms for them from the Brigadiers Potter & Irwin.
The Council Say they have furnished a number of Arms to the Virginia Militia on their way to Camp, when these militia are discharged it will be proper those Arms be delivered in my Division & kept near the Army.
I have prevailed on the Council somewhat to alter the mode of calling forth their troops, which they have now done afresh and have my Self wrote a number of letters to Militia Colonels thro’ various parts of the State (a Copy is inclosed) from these measures some Small advantage at least may be hoped—This evening I intend Setting out for

Camp, making on the way a Circuit among Some Whigs in Chester County, which is all in my power to do in any reasonable time.
Wou’d you immagin that here are about four hundred Continental Soldiers—A Captain and One hundred will march Suddenly, and the Others I have Order’d to follow in Smaller partys but alwais with an officer as fast as Shoes can be had for them, or the Doctor will pronounce them fit to march of which there is something to be said hereafter. The Watry Conflagration yields matter of farther thanks—Americas redemption appears to draw nigh—May Heaven direct you, that in the Sequel of this very important Campaign your Steps may neither be too fast nor too Slow. I have the honor to be your Excellencys devoted Servt

John Armstrong

